UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 16-7212


MICHAEL J. FEROLA,

                  Plaintiff - Appellant,

          v.

OFFICER FULTON,

                  Defendant - Appellee,

          and

WILLIAM R. BYARS, JR.; GREGORY KNOWLIN; KENNETH SHARP;
WILLIE   EAGLETON;   MARIA   LEGGINS;   JERRY  ADGER;  MRS
BRACKENBERRY; ANN HALLMAN; CAPTAIN ROGERS; LT POWELL; LT
BRAYBOY; LT WHEELER; CPL MILLER; CPL CONYERS; MICHAEL
BOWERS; MAJOR    WEST; ASSOCIATE WARDEN SELLERS; ASSOCIATE
WARDEN MCFADDEN; MS GRAVES, IGC, Evans,

                  Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. R. Bryan Harwell, District Judge.
(9:13-cv-02413-RBH)


Submitted:   January 31, 2017                 Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Michael J. Ferola, Appellant Pro Se.        Lisa Arlene Thomas,
THOMPSON & HENRY, PA, Conway, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Michael J. Ferola filed a 42 U.S.C. § 1983 (2012) action

asserting claims of denial of access to the courts and failure

to protect.     The district court accepted in part the magistrate

judge’s     recommendation          and     granted        summary      judgment     to

defendants     on    Ferola’s      access       to   the   courts      claims.      The

surviving    failure    to    protect       claim     against    Defendant       Fulton

proceeded to trial and the jury ruled in Fulton’s favor.                         Ferola

appeals the denial of relief on his claims.                      We have reviewed

the   record   and    find    no    reversible        error.        Accordingly,     we

affirm.     Ferola v. Fulton, No. 9:13-cv-02413-RBH (D.S.C. Mar. 3,

2015 & Aug. 23, 2016).             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this     court     and    argument      would    not   aid   the

decisional process.

                                                                              AFFIRMED




                                            3